884 F.2d 185
FIRST GIBRALTAR BANK, FSB, Plaintiff-Appellee,v.AFFILIATED COMPUTER SYSTEMS, INC. and ACS FinancialServices, Inc., Formerly known as AffiliatedComputer Systems of Texas, Inc.,Defendants-Appellants,v.FEDERAL SAVINGS AND LOAN INSURANCE CORPORATION, Defendant-Appellee.
No. 89-1556.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1989.

A.B. Conant, Jr., William B. Chaney, Laurence K. Gustafson, Shank, Irwin, Conant, Lipshy & Casterline, Dallas, Tex., for defendants-appellants.
John H. McElhaney, C. Michael Moore, Locke, Purnell, Rain & Harrell, Dallas, Tex., Max Hendrick, III, Vinson & Elkins, Houston, Tex., for plaintiff-appellee, First Gibraltar Bank.
Walter G. Pettey, III, Pettit & Martin, Dallas, Tex., for defendant-appellee, Federal Sav. and Loan Ins. Corp.
Appeals from the United States District Court for the Northern District of Texas, Robert W. Porter, Judge.
Before BROWN, GEE and REAVLEY, Circuit Judges.
PER CURIAM:


1
The injunction entered by the district court is dissolved.  The parties are directed to continue to comply with the current service and payment terms of the original contract termed the Data Processing Services Agreement between Gibraltar Savings Association and Affiliated Computer Systems, Inc. until further order of the district court after reassignment as directed below or trial on the merits, whichever shall first occur.  The cause is remanded to the Northern District of Texas for reassignment by the district clerk to a different judge in accordance with customary assignment procedures.  So ORDERED.